Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of obstructing the view into his cell in violation of a prison disciplinary rule. That determination was upheld on administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding to challenge it.
*1168Inasmuch as substantial evidence was presented at the disciplinary hearing in the form of the misbehavior report and petitioner’s testimony, during which he conceded that he had hung a sheet from the bars of his cell as charged in the misbehavior report, we find no basis upon which to disturb the administrative determination (see Matter of Abdul-Malik v Keesler, 288 AD2d 738, 738-739 [2001]; Matter of O’Donnell v Senkowski, 251 AD2d 717, 718 [1998]). We have considered petitioner’s remaining contentions—to the extent they were preserved for appellate review—and find them to be unpersuasive.
Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.